Citation Nr: 0202260	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  93-04 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Geralyn R. Lawrence, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is medical opinion of a nexus between the veteran's 
bilateral tinnitus and his active military service.  


CONCLUSION OF LAW

Bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1113, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 (2001); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that the RO, in a May 2001 letter, informed 
the veteran and his representative of the Veterans Claims 
Assistance Act of 2000 and they were given an opportunity to 
submit additional evidence and information in support of the 
claim.  

Factual Background

The veteran's service medical records and military personnel 
records show that he served on active duty during World War 
II in a field artillery unit.  His duties encompassed working 
around artillery batteries using cannons (Howitzers).  During 
the veteran's personal hearing in October 1992, he testified 
that all throughout his years in the artillery (February 1943 
to February 1946), ear protection was neither issued nor 
worn.  He further testified that he had not been exposed to 
excessive noise since his separation from service.  Rather, 
his employment history consisted of working as a salesman and 
working in the insurance industry.  

The veteran's service medical records do not reflect any 
complaints or treatment for ringing in the ears or tinnitus.  
However, since the time of his separation from active duty 
service, he has been service-connected for bilateral hearing 
loss based on his military service.  

A private medical statement dated in January 1963 and the 
report of a March 1963 VA fee basis examination do not 
address tinnitus.  The report of the veteran's January 1991 
fee basis examination notes, by history, that he had been 
exposed to a lot of cannon fire during World War II; the 
diagnosis was bilateral sensorineural hearing loss.  No 
mention of tinnitus was recorded.  During the veteran's April 
1991 VA audiology evaluation, he complained of hearing loss.  
Following examination, bilateral sensorineural hearing loss 
was diagnosed, but there was no indication of any complaints 
or ringing in the ears or diagnosis of tinnitus made.  

The report of the veteran's January 1995 audiology 
examination contains a definitive diagnosis of bilateral 
tinnitus, with its onset noted as 1945 - 1946, due to 
exposure to gunfire.  The frequency was noted as periodic and 
severity as mild.  The veteran described the sound as a mild 
high-pitched ringing.  Mild to moderately severe bilateral 
sensorineural hearing loss was also diagnosed.  

The report of the veteran's January 2000 VA audiology 
examination contains the diagnosis of bilateral tinnitus.  
However, the examiner this time noted that the onset and 
circumstance of the tinnitus were unknown.  Bilateral 
sensorineural hearing loss was also diagnosed.  

The veteran's private medical report, dated in October 2000, 
contains diagnoses of neural hearing loss, noise induced, and 
subjective tinnitus.  No medical records accompanied the 
diagnoses.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In the veteran's case, his military personnel records show 
that he served his entire active duty in the field artillery 
during World War II.  Field artillery batteries, by their 
very nature, would expose artillery service members to loud 
cannon noise (acoustic trauma).  The veteran has been 
diagnosed as having bilateral sensorineural hearing loss 
based on such exposure during his active duty.  He is 
currently diagnosed with bilateral tinnitus as well.  The 
Board notes that acoustic trauma sufficient to cause the 
veteran's bilateral sensorineural hearing loss, could also be 
sufficient to cause damage to the acoustic nerve causing 
tinnitus.  In 1995, a VA audiologist offered that the 
veteran's tinnitus was due to acoustic trauma during the 
veteran's military service.  A more recent VA audiologist 
offered (January 2000) that the veteran's bilateral tinnitus 
was of unknown etiology.  The veteran's own private physician 
has submitted a medical report listing diagnoses of neural 
hearing loss, noise induced, and subjective tinnitus.  The 
veteran has testified that he has not been exposed to any 
excessive noise since his separation from service, and there 
is no evidence of record to dispute his statements.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran has bilateral 
tinnitus; the veteran sustained acoustic trauma during 
service; and there is competent medical opinion of a nexus, 
or link, between his currently diagnosed bilateral tinnitus 
and his active military service.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Under the 
circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board must 
conclude that the veteran's bilateral tinnitus was incurred 
in service.  


ORDER

Service connection for bilateral tinnitus is granted.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

